Citation Nr: 1120455	
Decision Date: 05/25/11    Archive Date: 06/06/11

DOCKET NO.  06-13 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a thoracolumbar spine disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



INTRODUCTION

The Veteran had active military service from January 1966 to December 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California. 

The Veteran testified before the undersigned Veterans Law Judge at a hearing in August 2008.  A transcript of the hearing is of record.  

In March 2010, the Board remanded this claim for additional development.  Specifically, the Appeals Management Center (AMC) was instructed to request the Veteran's records from the Social Security Administration (SSA), then provide him a VA examination for the purpose of obtaining an etiology opinion.  In May 2010, the Veteran's records were received from SSA. In August 2010, the Veteran underwent a VA examination.  Therefore, the Board's prior Remand instructions were complied with, and this case is ready for appellate disposition.


FINDING OF FACT

The Veteran's current back disabilities are not the result of disease or injury incurred during service.


CONCLUSION OF LAW

A thoracolumbar spine disorder was not incurred in active service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In sum, in order to establish direct service connection for a disorder, there must be (1) evidence of the current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Also, although not shown during service, service connection for arthritis or degenerative disc disease may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

There is clear medical evidence of a current disability.  Of record are reports of MRIs conducted in 1993, 1998, 2000, 2004, 2005 and 2008.  To summarize, these have shown a variety of herniated and/or bulging discs in the thoracolumbar spine. 

The first question that must be answered is whether any chronic back condition was factually shown during service.  The Veteran's service treatment records (STRs) do not show any treatment for or complaints of back problems.  Therefore, it cannot be said that a chronic back condition manifested during his service.

The Veteran testified that his back hurt in service due to heavy lifting, and that he sought treatment from a chiropractor within a year or two years from his discharge from service.  In various statements, he has also stated that he has suffered from back pain ever since service.  A disorder may be service connected if the evidence of record shows that the Veteran currently has a disorder that was chronic in service, or if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).   

A veteran is competent to testify regarding facts or circumstances that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2); see also Layno v. Brown, 6 Vet. App. 465, 471 (1994) ("[C]ompetent testimony is . . . limited to that which the witness has actually observed, and is within the realm of his personal knowledge").  He is competent to testify as to observable symptoms, like pain.  However, findings of competency and credibility are two distinct matters.  After a careful review of the evidence, the Board finds his statements that he experienced back pain during service and has had back pain ever since are not credible.

The earliest medical evidence in the file is dated in the 1990s.  The Veteran filed a claim for disability benefits with SSA in 2001, and he filed his claim for VA compensation benefits in June 2004.  

Prior to filing a claim for compensation with VA, the Veteran did receive treatment for recurrent back pain.  Below are the statements he made concerning his back disorder prior to filing his VA claim in June 2004. 
1. In an August 2000 physical therapy evaluation from Burger Physical Therapy, it was noted that the Veteran originally injured his back in 1973 and had been seen by a chiropractor off and on for the prior 25 years.
2. In a September 2001 report by Gabriel Borges, D.O., it was noted that the Veteran had suffered from low back pain since initially injuring his back 30 years earlier while cleaning a sewer line.
3. In a January 2002 report by Douglas Haselwood, M.D., it is noted that the Veteran's chronic musculoskeletal pain started "with an injurious event in 1973," after which the Veteran experienced increasing and persistent back pain in the ensuing years.

Since filing a claim for compensation with VA, the Veteran has continued to receive treatment for recurrent back pain.  Below are the statements he has made concerning his back disorder since filing his VA claim in June 2004. 
1. A September 2004 office visit note from George Hisatomi, M.D., indicates that the Veteran stated his back pain started when he was in the service.  He did not complain about his back at that time because he did not think it was bad enough and other servicemen were worse than he was.  He stated he immediately saw chiropractors after service for back pain. 
2. A September 2004 encounter note by Maia Chakerian, M.D., indicates under "relevant history" that the Veteran stated he had had back pain since 1966, but he did not seek care for this until after he left service.  A comprehensive pain management questionnaire completed in connection with referral to Dr. Chakerian shows the Veteran's report that his condition began in 1966, with a handwritten note "Viet Nam started bothering him."
3. A July 2005 letter from Dr. Chakerian referenced the September 2004 evaluation noted above and indicated that the Veteran "states that his low back pain began while he was in the military in Viet Nam in 1966." 

Therefore, although there is medical evidence showing treatment for back problems prior to the 2004 VA claim, it is significant that not one record pre-dating the VA claim shows either a report of an injury during military service or a report of continuity of symptomatology since service.  It was only after the Veteran filed his claim for VA benefits that he began reporting both a back injury during service and a continuity of symptoms since.  If he had, indeed, experienced back pain since 1966, it is reasonable to assume that he would have reported such to his treating physicians.  Instead, before filing his VA claim, he consistently dated onset of his low back problems to the early 1970s.  This inconsistency in his self-reported history renders the statements he has made in connection with a claim for monetary benefits less believable.  Based on these inconsistencies, the Board expressly finds that the Veteran's statements that his back disability had its onset in service are not credible.  Therefore, service connection for a back disability on the basis that such disability became manifest in service and persisted since, is not warranted.  As there is no competent evidence that arthritis or degenerative disc disease of the thoracic and/or lumbar spines was manifested in the first postservice year (as it was not diagnosed until the 1993 MRI), there is also no basis for considering (and applying) the 38 U.S.C.A. § 1112 chronic disease presumptions.  

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  There is evidence of record that slightly favors the Veteran's claim and evidence that is against the claim.  

The September 2004 office visit note from Dr. Hisatomi discussed above indicated that it was most likely the Veteran's back disorder occurred during his years in Viet Nam.  A June 2005 letter from Thomas Irwin, D.C., indicated that the Veteran complained of chronic mid and lower back pain for many years due to military service.  He opined that based on the history and examination results, there is a high degree of medical probability that the Veteran's chronic back condition was caused by military service.  At first glance, these documents appear to support the Veteran's claim.  However, both opinions are entitled to little probative weight for the following reasons.  It is clear - both from the express wording of the documents and the facts that Dr. Hisatomi first saw the Veteran in 2004 and Dr. Irwin first saw the Veteran in 2005 - that the opinions were based on the history provided by the Veteran.  That history, however, has been expressly rejected by the Board as not credible, which means any medical opinion based on that history is founded on an erroneous factual background.  Both of these physicians first treated the Veteran after he filed his claim for VA compensation, and neither of them noted a review of medical records that pre-dated the claim.  Therefore, neither physician was aware of the Veteran's true medical history or the inconsistencies in his reported history.  Although a review of the VA claims file is not always required, the lack of such a review in a factual scenario such as this - where the Veteran, at best, reported an incomplete history to the physician, or, at worst, an inaccurate history - seriously undermines the probative value to be assigned to the opinion.

By contrast, the VA examiner had full access to the Veteran's medical records and expressly detailed review of those records in the examination report.  The examiner accurately noted that there was no information in the STRs concerning back problems and that the private physicians' opinions were "per the patient's history."  The examiner concluded that based on the evidence of record, it was his opinion that the Veteran's back condition is less likely as not caused by or the result of his military service.  

Considering that the opinions from Drs. Hisatomi and Irwin are of little probative value for the reasons detailed above, it is patently clear that the negative VA opinion is the most probative opinion of record.   As this is the only opinion based on familiarity with the entire record as well as the Veteran's past medical history, it has substantial value.  Because there is no probative evidence to the contrary, the Board finds the VA opinion persuasive.  The evidence is not in a state of equipoise, and the claim is denied.

II.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claims; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (when VCAA notice follows the initial unfavorable AOJ decision, subsequent RO actions may "essentially cure[] the error in the timing of notice").  

The Veteran was apprised of VA's duties to both notify and assist in correspondence dated in August 2004, before the AOJ's initial adjudication of the claim.  Specifically regarding VA's duty to notify, the notification to the Veteran apprised him of what the evidence must show to establish entitlement to the benefits sought, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  Subsequent letters dated in March 2005 and December 2007 reiterated this information and also informed him how VA assigns disability ratings and effective dates.  (Although the complete notice required by the VCAA was not provided until after the RO adjudicated the appellant's claim, any timing errors have been cured by the RO's subsequent actions.  Id.)

Regarding VA's duty to assist, the RO obtained the Veteran's service treatment records (STRs) and post-service medical records.  His adjudication and medical records from the Social Security Administration (SSA) were also obtained.  The Veteran was provided VA examination in 2010 for the purpose of obtaining an opinion as to relationship between his back disorder and his military service.  That opinion is adequate because the examiner was able to review the Veteran's accurate medical history.


ORDER

Entitlement to service connection for a thoracolumbar spine disorder is denied.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


